

115 S2483 IS: Improving Cybersecurity of Small Organizations Act of 2021
U.S. Senate
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2483IN THE SENATE OF THE UNITED STATESJuly 27, 2021Ms. Rosen (for herself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require the Director of the Cybersecurity and Infrastructure Security Agency to establish cybersecurity guidance for small organizations, and for other purposes.1.Short titleThis Act may be cited as the Improving Cybersecurity of Small Organizations Act of 2021.2.Improving cybersecurity of small organizations(a)DefinitionsIn this section:(1)AdministrationThe term Administration means the Small Business Administration.(2)AdministratorThe term Administrator means the Administrator of the Administration.(3)CommissionThe term Commission means the Federal Trade Commission.(4)Connected deviceThe term connected device means any electronic equipment that is—(A)primarily designed for or marketed to consumers;(B)capable of connecting to the internet or another communication network; and(C)capable of sending, receiving, or processing personal information.(5)Cybersecurity guidanceThe term cybersecurity guidance means the cybersecurity guidance maintained and promoted under subsections (b) and (c), respectively.(6)DirectorThe term Director means the Director of the Cybersecurity and Infrastructure Security Agency.(7)NISTThe term NIST means the National Institute of Standards and Technology.(8)SecretaryThe term Secretary means the Secretary of Commerce.(9)Small businessThe term small business has the meaning given the term small business concern in section 3 of the Small Business Act (15 U.S.C. 632).(10)Small governmental jurisdictionThe term small governmental jurisdiction has the meaning given the term in section 601 of title 5, United States Code.(11)Small nonprofitThe term small nonprofit has the meaning given the term small organization in section 601 of title 5, United States Code.(12)Small organizationThe term small organization means an organization that is unlikely to employ a specialist in cybersecurity, including—(A)a small business;(B)a small nonprofit; and(C)a small governmental jurisdiction.(b)Cybersecurity guidance(1)In generalThe Director shall maintain cybersecurity guidance that documents and promotes evidence-based cybersecurity policies and controls for use by small organizations, which shall—(A)include simple, basic controls that have the most impact in protecting small organizations against common cybersecurity threats and risks;(B)include guidance to address common cybersecurity threats and risks posed by connected devices that are personal to the employees and contractors of small organizations, as well as connected devices that are issued to those employees and contractors by small organizations; and(C)recommend—(i)measures to improve the cybersecurity of small organizations; and(ii)configurations and settings for some of the most commonly used software that can improve the cybersecurity of small organizations.(2)ConsistencyThe Director shall ensure the cybersecurity guidance maintained under paragraph (1) is consistent with—(A)cybersecurity resources developed by NIST, as required by the NIST Small Business Cybersecurity Act (Public Law 115–236); and(B)the most recent version of the Cybersecurity Framework, or successor resource, maintained by NIST.(3)Guidance for specific types of small organizationsThe Director may include cybersecurity guidance, as required under paragraph (1), appropriate for specific types of small organizations in addition to guidance applicable for all small organizations.(4)Updates(A)In generalThe Director shall review the cybersecurity guidance maintained under paragraph (1) not less frequently than annually and update the cybersecurity guidance as appropriate.(B)ConsultationIn updating the cybersecurity guidance under subparagraph (A), the Director shall, to the degree practicable and as appropriate, consult with—(i)the Administrator, the Secretary, and the Commission;(ii)small organizations, insurers, State governments, companies that work with small organizations, and academic and Federal and non-Federal experts in cybersecurity; and(iii)any other entity as determined by the Director.(5)User interfaceAs appropriate, the Director shall consult with experts regarding the design of a user interface for the cybersecurity guidance.(c)Promotion of cybersecurity guidance for small businesses(1)Public availabilityThe cybersecurity guidance maintained under subsection (b)(1) shall be—(A)made available, prominently and free of charge, on the public website of the Cybersecurity Infrastructure Security Agency; and(B)linked to from relevant portions of the websites of the Administration and the Minority Business Development Agency.(2)Promotion generallyThe Director, the Administrator, and the Secretary shall, to the degree practicable, promote the cybersecurity guidance through relevant resources that are intended for or known to be regularly used by small organizations, including agency documents, websites, and events.(d)Report on incentivizing cybersecurity for small organizations(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report describing methods to incentivize small organizations to improve their cybersecurity, including through the adoption of policies, controls, products and services that have been demonstrated to reduce cybersecurity risk.(2)Matters to be includedThe report required under paragraph (1) shall—(A)identify barriers or challenges for small organizations in purchasing or acquiring products and services that promote the cybersecurity;(B)assess market availability, market pricing, and affordability of products and services that promote the cybersecurity for small organizations, with particular attention to identifying high-risk and underserved sectors or regions;(C)estimate the cost of tax breaks, grants, subsidies, or other incentives to increase the adoption of policies and controls or acquisition of products and services that promote the cybersecurity of small organizations;(D)as practicable, consult the certifications and requirement for cloud services described in the final report of the Cyberspace Solarium Commission established under section 1652 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 2140);(E)describe evidence-based cybersecurity controls and policies that improve cybersecurity for small organizations;(F)with respect to the incentives described in subparagraph (C), recommend measures that can effectively improve cybersecurity at scale for small organizations; and(G)include any other matters as the Secretary determines relevant.(3)Guidance for specific types of small organizationsIn preparing the report required under paragraph (1), the Secretary may include matters applicable for specific types of small organizations in addition to matters applicable to all small organizations.(4)ConsultationIn preparing the report required under paragraph (1), the Secretary shall consult with—(A)the Administrator, the Director, and the Commission; and(B)small organizations, insurers of risks related to cybersecurity, State governments, cybersecurity and information technology companies that work with small organizations, and academic and Federal and non-Federal experts in cybersecurity.(e)Periodic census on state of cybersecurity of small businesses(1)In generalNot later than 1 year after the date of enactment of this Act and not less frequently than every 24 months thereafter for not more than 10 years, the Administrator shall submit to Congress and make publicly available data on the state of cybersecurity of small businesses, including—(A)adoption of the cybersecurity guidance among small businesses;(B)the most significant and widespread cybersecurity threats facing small businesses;(C)the amount small businesses spend on cybersecurity products and services; and(D)the personnel small businesses dedicate to cybersecurity (including the amount of total personnel time, whether by employees or contractors, dedicated to cybersecurity efforts).(2)FormThe report required under paragraph (1) shall be produced in unclassified form but may contain a classified annex.(3)ConsultationIn preparing the report required under paragraph (1), the Administrator shall consult with—(A)the Secretary, the Director, and the Commission; and(B)small businesses, insurers of risks related to cybersecurity, cybersecurity and information technology companies that work with small businesses, and academic and Federal and non-Federal experts in cybersecurity. 